Citation Nr: 1222720	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  10-20 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include bronchitis and asthma.

2.  Entitlement to an initial rating in excess of 10 percent for lumbar strain.


REPRESENTATION

Appellant represented by:	Christi B. McDaniel, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1996 to June 2000.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO).  Jurisdiction of the case was subsequently transferred to the RO in Columbia, South Carolina.


FINDINGS OF FACT

1.  The Veteran's current respiratory disorder cannot be reasonably disassociated from his military service.

2.  The Veteran's lumbar strain is manifested by forward flexion of the thoracolumbar spine to 30 degrees without pain and no evidence of favorable or unfavorable ankylosis.


CONCLUSIONS OF LAW

1.  A respiratory disorder was incurred in active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2011).

2.  The criteria for an initial rating of 40 percent, but no more, for lumbar strain have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  With respect to the claim of service connection, the Board is taking action favorable to the Veteran by granting the full benefit sought on appeal.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered as this decision poses no risk of prejudice to the Veteran.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Historically, the Veteran served on active duty in the Navy from October 1996 to June 2000.  He is seeking service connection for a respiratory disorder, to include bronchitis and asthma.  He claims that the onset of this condition was during his military service.  The Veteran testified at his October 2011 hearing before the Board, that he first experienced problems breathing in 1997 while stationed on board USS SCOUT and was admitted to a Naval hospital in Portsmith, England.  He continued to have symptoms of shortness of breath, chest tightness and coughing and have been treated for bronchitis and asthma since that time.  He had used inhalers since 1998 and was also using Albuterol and nebulizer for the condition.  He attributes this condition to his extensive exposure to paint fumes and other chemicals while serving as a Deck Seaman and performing duties of maintaining the appearance of the ship, which involved handling of paints in a confined area on a regular basis.  His Form DD-214 lists his military occupation specialty as Yeoman.  

The Veteran's July 1996 service entrance examination is negative for any respiratory condition.  The Veteran denied asthma or shortness of breath in the report of medical history.

In a November 1996 service treatment report, the Veteran complained of productive cough for a month.  He stated that he was coughing up blood.  The assessments were bronchitis and upper respiratory infection.

In an August 1999 service treatment report, the Veteran complained of headaches, dizziness, sore throat and cough.  He also stated that "it hurts to breathe and even worse to talk."  The assessments were bronchitis and pharyngitis.

A March 2000 in-service x-ray of the Veteran's chest was normal with no evidence of a pulmonary disease.

After separation from service, private treatment records dated from January 2005 to October 2007 show that acute bronchitis was repeatedly diagnosed with regard to recurrent cold symptoms, including severe cough, sore throat, and chest tightness.  A March 2005 chest X-ray report concluded that the Veteran had reactive airway disease, bronchitis or bronchial asthma, but no frank alveolar pneumonia.  A November 2005 pulmonary function diagnosis was minimal diffusion defect.

The Veteran underwent a VA fee-based general medical examination in May 2007.  It was noted that the Veteran had bronchitis since November 1996.  He reported hemoptysis, cough with purulent sputum, orthopnea and shortness of breath at rest.  He stated that he had asthmatic attacks weekly and needed to visit a physician to control the attacks as often as four times a year.  For his respiratory condition, inhalation of anti-inflammatory medication and use of bronchodilator by inhalation were required daily.  On physical examination, the Veteran's breath sounds were symmetric, with no rhonchi or rales and the expiratory phase was within normal limits.  The chest x-ray was within normal limits.  The examiner noted that no diagnosis was made for the Veteran's claimed condition of bronchitis because there was no pathology to render a diagnosis.

In an April 2008 VA examination report, the Veteran's wife stated that she had known the Veteran since 1998 and the Veteran had trouble breathing or sleeping ever since that time.  

An October 2008 VA treatment report stated that the Veteran had been ill with respiratory symptoms similar to the previous visit in September.  The Veteran reported sore throat, loss of voice, chest congestion and discolored phlegm.  X-ray of the chest was negative.  The assessment was asthma exacerbation/bronchiolitis.  Loratadine and Albuterol tablets were prescribed and regular use of Advair was recommended.

A March 2009 pulmonary functions report stated that the Veteran's diffusion was normal on pulmonary function laboratory test.  The spirometry and lung volumes were within normal limits.  X-ray of the chest showed no gross abnormality.

A March 2009 VA examination report stated that history of bronchitis episodes were recorded in the Veteran's service treatment records; however, no evidence of bronchitis was shown on examination.

An April 2009 VA treatment report noted the Veteran's history of asthma since 1997.  The Veteran denied any hospitalizations for asthma.

An August 2009 x-ray of the Veteran's chest revealed that the pulmonary vasculature was normal.  The lungs including the apices were clear with no infiltrates or effusions.  

An August 2009 VA treatment record stated that the review of the Veteran's respiratory system was abnormal, with respiratory disease of obstructive sleep apnea, bronchitis in 2008, pneumonia in 2008, and mild asthma.  

In a January 2010 VA treatment report, the Veteran stated that he had a bad cough and trouble breathing when experiencing a coughing fit since Christmas 2009.  He stated that his old inhaler for his asthma helped for only short term.  The assessment was asthma with recent exacerbation.

A February 2010 VA treatment report reflects that the Veteran was seen in emergency for complaint of severe worsening nonproductive cough for two months.  He was also experiencing shortness of breath and chest tightness.  The assessment was bronchitis.  On X-ray of the chest, the Veteran's lungs were clear, and no acute cardiopulmonary process was shown.

A May 2011 VA emergency department note reflects that the Veteran was seen for sore throat, blood specks on sputum, and shortness of breath.  He also reported pain with coughs in the mid chest.  On examination of the lungs, there were diminished breath sounds.  The assessment was acute bronchitis.  A pulmonary function test report showed that the Veteran's lung volume suggested restrictive ventilatory defect.

A June 2011 VA treatment report stated that the Veteran was seen with various chief complaints including asthma.  He stated that he had a nebulizer that helped a lot at night.  He reported hemoptysis.

A July 2011 VA treatment report noted an assessment of asthma that started while in service and exacerbated by exposure to dust and paints in the course of performing military duty.  It was noted that the Veteran's current condition was fairly stable on current medication, however, with mild persistent severity.  
The report stated that the Veteran was referred by his primary care physician for worsening cough and hemoptysis.  It was noted that he had a significant prior history of asthma since age 21.  The Veteran reported dyspnea on exertion at 100 to 200 yards on level ground, shortness of breath, intermittent cough and wheezing since his time in service and that his symptoms gradually increased since that time.  He related that when he was recently started on nebulized bronchodilators, shortness of breath had decreased.  He also stated that shortness of breath, cough and occasional wheezing increased during the spring and fall as well as winter, during which time he experienced exacerbations every couple of weeks.  The Veteran further stated that he was hospitalized for two weeks while in service in England at age 21, at which time he was told that he had bronchitis.  He had been on board a ship for two months when his symptoms of increased cough and dyspnea started requiring hospitalization.  While in service, the Veteran served as a deck seaman and was involved in sanding and painting the portal sides of the ship, cleaning the bilge in the hull, which exposed him to significant oil and gas fumes as well as other debris.  Examination of the lungs revealed normal respiratory effort and breath sounds, bilaterally, with no rhonchi, rales or wheezing.  

Based on the totality of the evidence, and with application of the benefit of the doubt doctrine, the Board finds that the Veteran currently has a respiratory disorder, which was incurred during his active military service.  38 U.S.C.A. § 5107(b).  There are currently diagnosed recurrent bronchitis and asthma.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  Although the May 2007 VA examiner noted that there was no pathology to render a diagnosis for the Veteran's claimed respiratory condition, subsequent VA treatment records show multiple episodes of bronchitis and asthma exacerbations.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that service connection is warranted for a disability if it existed at any point during the appeal period, even if it is no longer present). 

Notwithstanding the lack of a medical opinion relating the Veteran's current respiratory disorder to his military service, the Veteran's statements are competent evidence as to the factual matters of which he had first-hand knowledge and symptoms capable of lay observation, during and after military service.  See Layno v. Brown, 6 Vet. App. 465 (1994); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  The lay statements of record regarding problems breathing and other respiratory symptoms as described by the Veteran during and after his military service are consistent with his service treatment records documenting multiple treatments for recurrent bronchitis.  Furthermore, based on the Veteran's reported history, the July 2011 VA treatment report noting an assessment of asthma that "started while in service and exacerbated by exposure to dust and paints" while performing military duties.  The Board therefore finds the lay statements of record to be both competent and credible evidence sufficient to establish service connection.

Based on the totality of the evidence, and with application of the benefit of the doubt doctrine, the Board finds that the Veteran currently has a respiratory disorder, which cannot be reasonably disassociated with his military service.  38 U.S.C.A. § 5107(b).  Accordingly, service connection for a respiratory disorder is warranted.

Initial Rating

With respect to the Veteran's claim for an increased initial rating, VA has met all statutory and regulatory notice and duty to assist provisions under the VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran's claim concerning the proper disability rating to be assigned to his service-connected lumbar strain arises from his disagreement with the initial disability rating assigned to this condition following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice as to these claims is needed under VCAA.  

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's available service treatment records, as well as his post service medical records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was also afforded a VA spine examination in January 2011.  The VA examination was performed by a VA examiner who had reviewed the medical history of the Veteran's lumbar strain, examined the Veteran, and included sufficient detail as to the current severity of his service-connected low back disability.  The Board therefore concludes that this examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where a veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim and the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.

Service connection for lumbar strain was granted by a July 2007 rating decision and an initial disability rating of 10 percent was assigned under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5237, effective from March 16, 2007.  In January 2008, the Veteran filed a timely notice of disagreement as to the initial evaluation assigned for his service-connected low back disability and perfected his appeal in April 2010.

The Veteran underwent a VA fee-based general medical examination in May 2007.  He reported stiffness in the back and difficulty with bending over.  He also reported constant pain located at lower and upper back that was crushing, burning and aching in nature.  He rated the pain at a 7 on a scale of 1 to 10.  He stated that at the time of pain he needed to rest in bed and was unable to sit up right for extended periods of time.  With regard to the functional impairment, the Veteran stated that he was unable to do normal activities but the spine condition did not cause incapacitation.  On physical examination, the Veteran's posture and gait were within normal limits.  The inspection of the spine revealed normal head position with symmetry in appearance and there was symmetry of spinal motion with normal curvatures of the spine.  No evidence of radiating pain on movement or muscle spasm was shown.  However, there was tenderness on palpation.  The examiner noted that there was no ankylosis of the lumbar spine.  The range of motion testing revealed 90 degrees of flexion, 30 degrees of extension, 30 degrees of bilateral lateral flexion, and 30 degrees of bilateral lateral rotation.  The examiner noted that the joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The examiner further noted that there were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  X-ray of the lumbar spine was within normal limits.  The diagnosis was lumbar strain.  It was noted that the subjective factor was a history of constant pain and the objective factors were negative x-ray and evidence of tenderness on examination.

On an August 2008 VA physical therapy note, the Veteran complained of back pain of varying degrees.  He denied pain at the time of the session but stated that he was unable to "pop" it.  Objectively, his gait was within normal limits.  Increased lumbar lordosis was shown.  The assessment was chronic back strain.

In a September 2009 VA treatment report, the Veteran reported that he occasionally took pain medication and used heating pad for his back pain.  

A May 2010 VA treatment report stated that the Veteran's lumbar x-ray was normal.

A November 2010 VA treatment report noted the Veteran's complaint of back pain.

The Veteran was afforded a VA spine examination in January 2011.  The VA examiner stated that the Veteran's claims file was reviewed.  The Veteran complained of constant lumbosacral pain aggravated by bending and with physical activity.  He stated that during flare-ups, he could only walk 20 feet before having to sit down.  He related that no physician prescribed bed rest in the previous year.  He took Ibuprofen with good response.  In daily living, he had difficulty running and playing with his small son.  He had two to three flare-ups weekly lasting until he took Ibuprofen, during which time he must stay off his feet.  He used no assistive device.  On physical examination, the Veteran could flex his thoracolumbar spine 30 degrees without pain and to 90 degrees with pain.  He could extend it to 30 degrees.  Lateral flexion was to 45 degrees, bilaterally, and lateral rotation was to 60 degrees ending in pain.  The examiner noted that the range of motion was not additionally limited due to pain or fatigue, following repetitive motion.  Motor and sensory examinations were normal, and the Veteran's gait was normal.  The diagnosis was chronic lumbar strain.

A July 2011 VA physical therapy report stated that the Veteran's gait was antalgic.  He reported low back pain.

An August 2011 VA X-ray of the Veteran's lumbar spine was normal.  The Veteran reported a lot of pain and using ice.

The Veteran attended a physical therapy for his lumbar sprain in August 2011.  He ambulated without using assistive device and without apparent distress.  He complained of low back pain, which was worse with changing positions.  On physical examination, it was noted the Veteran's gross active range of motion was 75 percent of the full range of motion and that his passive extension was guarded.  The impression was decreased function with impaired posture, mobility and flexibility, muscle control and endurance, and chronic pain associated with chronic lumbar degenerative disc disease without progressive focal or neural deficits.

During his October 2011 hearing before the Board, the Veteran testified that he was attending physical therapy for his back twice a week.  He stated that his daily living activities were limited due to back pain.  Specifically, he experienced difficulty getting up from sitting or getting out of bed or standing for prolonged periods of time at least twice per week.  He also stated that he could not stand longer than 20 minutes and if he walked over 30 minutes, he would have to rest for the rest of the day.

The Veteran's service-connected lumbar strain is currently rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5237.  A 10 percent evaluation under Diagnostic Code 5237 is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, General Rating Formula.  A 20 percent evaluation is for application when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent rating for forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.  Id.  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are rated separately under an appropriate diagnostic code.  Id. at Note (1).

After consideration of the pertinent evidence of record, the Board concludes that a 40 percent evaluation for lumbar strain, but no greater, is warranted.  Although the May 2007 VA and January 2011 examination showed forward flexion to 90 degrees, the January 2011 VA examination stated that the forward flexion was limited to 30 degrees without pain and to 90 degrees with pain.  Factors involved in evaluating and rating disabilities of the joints include weakness, fatigability, lack of coordination, restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45; see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Thus, with consideration of the additional limitation of motion due to pain on movement, the evidence shows that forward flexion of the thoracolumbar spine was limited to 30 degrees or less, and the Board concludes that an increased initial rating of 40 percent is warranted under the pertinent rating criteria.  38 C.F.R. § 4.71a, General Rating Formula.

However, an evaluation greater than 40 percent is not warranted for the Veteran's low back disability, as there is no evidence of unfavorable ankylosis of the thoracolumbar spine or the entire spine.  Rather, the medical evidence clearly demonstrates that the Veteran has continued to retain motion in his back.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citations omitted) (defining ankylosis as "immobility and consolidation of a joint due to disease, injury, surgical procedure").  In fact, the May 2007 VA examiner specifically found that there was no ankylosis in the lumbar spine.  On the January 2011 VA examination, the Veteran retained motion of 30 degrees of forward flexion without pain, 30 degrees of extension, 45 degrees of bilateral lateral flexion, and 60 degrees of bilateral lateral rotation.  Additionally, the August 2011 VA physical therapy report noted that the Veteran retained 75 percent of the full range of motion in his back.  Accordingly, an initial rating of 40 percent, but no greater, is awarded for the Veteran's service-connected lumbar strain.

Consideration has been given to an increased evaluation for the Veteran's service-connected lumbar strain under other potentially applicable diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1995).  However, there is no evidence that the Veteran's low back disability resulted in incapacitating episodes requiring bed rest prescribed by a physician and treatment prescribed by a physician during the entire period on appeal.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  On the May 2007 VA examination, the examiner specifically noted that there were no signs of intervertebral disc syndrome and the Veteran stated that his spine condition did not cause incapacitation.  On the January 2011 VA examination, the Veteran denied any physician-prescribed bed rest in the previous year.  The VA medical records reflect complaints and treatment for back pain and indicate the Veteran was treated with medication, heating pad or ice and physical therapy; however, the Veteran was never prescribed bed rest.  As such, the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is inapplicable to the present case.  38 C.F.R. § 4.71a, General Rating Formula.

Consideration has also been given regarding the assignment of a separate rating for any neurological component of the Veteran's lumbar strain.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  However, the medical evidence of record does not show any neurologic manifestations of the Veteran's service-connected lumbar strain.  To that effect, the May 2007 VA examiner noted that there were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  On the February 2011 VA examination, the Veteran's sensory examination was normal.  Further, the August 2011 physical therapy report found no progressive focal or neural deficits associated with the Veteran's lumbar degenerative disc disease.  Accordingly, as the evidence of record is negative for neurological symptoms, a separate evaluation for a neurological component to the Veteran's lumbar strain is not warranted.  Id.

Consideration has been given to whether there is any additional functional loss not contemplated in the rating assigned herein for the Veteran's low back disability.  See DeLuca, 8 Vet. App. at 206.  The Veteran reported symptoms, including stiffness and pain.  He indicated that he had flare-ups with pain which lasted until he took pain medication.  He also stated that his low back disorder caused difficulty with bending, walking, changing positions, and prolonged sitting and standing.  However, while the evidence of record reflects that his low back disability caused decreased range of motion and pain with activity, the extent to which the Veteran was additionally limited would not merit a disability rating greater than 40 percent under the General Rating Formula.  See id.; see also 38 C.F.R. § 4.71a, General Rating Formula.  Specifically, the evidence does not show that the additional functional loss caused unfavorable ankylosis of the thoracolumbar spine.  38 C.F.R. §§ 4.7, 4.71a, General Rating Formula (2011).  Thus, the evidence does not show functional loss beyond that contemplated in the disability rating assigned herein.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating. 38 C.F.R. § 3.321(b) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

The Board finds that the Veteran's low back disability picture is not so unusual or exceptional in nature as to render the rating assigned herein for this disability inadequate at any time period on appeal.  The Veteran's lumbar strain is evaluated pursuant to 38 C.F.R. § 4.71a, the criteria of which is found by the Board to specifically contemplate the level of disability and symptomatology.  The Veteran's lumbar strain was manifested by forward flexion of the thoracolumbar spine to 30 degrees without pain, but no evidence of favorable or unfavorable ankylosis.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the disability rating assigned herein for his service-connected lumbar strain.  A rating in excess of 40 percent is provided for certain manifestations of the service-connected low back disability, but the medical evidence of record did not demonstrate that such manifestations were present in this case.  Therefore, the schedular evaluation assigned herein is adequate and no referral is required.

While there have been day-to-day fluctuations in the manifestations of the Veteran's service-connected lumbar strain, the evidence shows no distinct periods of time since service connection became effective, during which the manifestations of the Veteran's low back disability has varied to such an extent that a rating greater than the 40 percent would be warranted.  See Fenderson, 12 Vet. App. at 126.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against an initial rating in excess of the 40 percent evaluation assigned herein, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a respiratory disorder, to include bronchitis and asthma, is granted.

An initial rating of 40 percent, but no more, for the Veteran's lumbar strain is warranted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


